Name: Commission Regulation (EC) NoÃ 608/2007 of 1 June 2007 amending Regulation (EC) NoÃ 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) NoÃ 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers
 Type: Regulation
 Subject Matter: agricultural structures and production;  cooperation policy;  agricultural policy;  economic policy;  farming systems
 Date Published: nan

 2.6.2007 EN Official Journal of the European Union L 141/31 COMMISSION REGULATION (EC) No 608/2007 of 1 June 2007 amending Regulation (EC) No 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and particularly the second subparagraph of Article 51(b) thereof, Whereas: (1) Commission Regulation (EC) No 795/2004 (2) introduces the implementing rules for the single payment scheme as from 2005. (2) Annex I to Regulation (EC) No 795/2004 fixes the date from which the growing of secondary crops may be temporarily allowed in regions where cereals are usually harvested sooner for climatic reasons as referred to in Article 51(b) of Regulation (EC) No 1782/2003. At the request of France, that date should be altered for one region and two departments of that Member State. (3) Regulation (EC) No 795/2004 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 795/2004 shall be replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 2013/2006 (OJ L 384, 29.12.2006, p. 13). (2) OJ L 141, 30.4.2004, p. 1. Regulation as last amended by Regulation (EC) No 411/2007 (OJ L 101, 18.4.2007, p. 3). ANNEX ANNEX I Member State Date Belgium 15 July Denmark 15 July Germany 15 July South Greece (Peloponnese, Ionian Islands, Western Greece, Attica, South Aegean and Crete) 20 June Central and North Greece (East Macedonia and Thrace, Central Macedonia, West Macedonia, Epirus, Thessaly, Continental (Sterea) Greece and North Aegean) 10 July Spain 1 July France: Aquitaine, Midi-PyrÃ ©nÃ ©es and Languedoc-Roussillon 1 July France: Alsace, Auvergne, Burgundy, Brittany, Centre, Champagne-Ardenne, Corsica, Franche-ComtÃ ©, Ã le-de-France, Limousin, Lorraine, Nord-Pas-de-Calais, Lower Normandy, Upper Normandy, Loire Region (except the departments of Loire-Atlantique and VendÃ ©e), Picardy, Poitou-Charentes, Provence-Alpes-CÃ ´te-dAzur and RhÃ ´ne-Alpes 15 July France: departments of Loire-Atlantique and VendÃ ©e 15 October Italy 11 June Austria 30 June Portugal 1 March